SET ASIDE and REMANDED and Opinion Filed November 9, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00878-CV

                               RJC MIDWEST, LP, Appellant
                                         V.
                              FERNANDO CANALES, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-10405

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                   Opinion by Justice Evans
       Before the Court is the parties’ joint motion asking the Court to render judgment in

accordance with the parties’ agreement. We grant the motion. We set aside the trial court’s second

amended final judgment without regard to the merits and remand the case to the trial court for

rendition of a take-nothing judgment in accordance with the parties’ agreement. See TEX. R. APP.

P. 42.1(a)(2)(B).




                                                  /David Evans/
                                                  DAVID EVANS
180878F.P05                                       JUSTICE
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 RJC MIDWEST, LP, Appellant                           On Appeal from the 68th Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00878-CV          V.                       Trial Court Cause No. DC-15-10405.
                                                      Opinion delivered by Justice Evans.
 FERNANDO CANALES, Appellee                           Justices Lang-Miers and Brown
                                                      participating.

        In accordance with this Court’s opinion of this date, the trial court’s second amended final
judgment is SET ASIDE without regard to the merits and the case is REMANDED for rendition
of a take-nothing judgment in accordance with the parties’ agreement.

        Subject to the parties’ agreement, it is ORDERED that the parties shall bear their own
costs of this appeal.


Judgment entered this 9th day of November, 2018.




                                                –2–